DETAILED ACTION
This action is pursuant to the claims filed on August 13, 2019. Claims 21-40 are pending. A first action on the merits of claims 21-40 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 22, and 24-31, 33-40 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Machon et al. (hereinafter ‘Machon’, U.S. PGPub. No. 2014/0257073, see IDS).
In regards to independent claim 21 and claim 22, Mahon discloses a device for symmetrical placement of electrodes comprising:
headgear (headgear 400 as shown in Figs. 3-5; [0078]: array 400 are formed of flexible or rigid materials and may be formed of multiple layers such as reinforcement layers to provide structural stability), an array of electrodes attached to the headgear ([0044]: electrodes 402, 404, 406, 408, 410, 412, 414, 418); 
a first strip positioned on an outer top surface of the headgear that extends from a front of the headgear to a rear of the headgear (a centerline branch of the array 400 that extends from the connector 450 to the electrode 408; in view of [0078], the layer in which displays the visual indicator); the first strip defining a centerline indicator having a left side and a right side (indicator on electrode 408  in Fig. 5; [0071]: visual indicators may be included and may mark the position of the underlying electrode; see exemplary visual indicator ‘C1’ on the electrode 408, the visual indicator having a left side ‘C’ and a right side ‘1’ in Fig. 5); and
a second strip attached to the front of the headgear or the rear of the headgear (a center nasion tab 420 & electrode 418 in Figs. 3-5), the second strip having a first end positioned beyond the left side of the centerline indicator and a second end positioned beyond the right side of the centerline indicator (the upper lateral edges of the electrode 418 and the nasion tab 420 extends laterally beyond the labels ‘C1’), the second strip extending from the first end of the second strip to the second end of the strip such that the second strip extends in a direction that is transverse to a direction which the first strip extends from the front of the headgear to the rear of the headgear (the nasion tab 420 and electrode 418 extend linearly/lengthwise and horizontally/laterally; the horizontal axes of the tab and electrode 418 are perpendicular to the longitudinal axis of centerline branch 450; it is noted that the tab is flexible and can be leveled/flat when it is disposed on a flat surface, thus meeting claim 22).
In regards to claim 24, Machon discloses wherein the first strip has a first color and the second strip has a second color that differs from the first color ([0071]: the nasion point 420 and visual indicator 604 may be color coded, shaded, and/or include text or other symbols that is different from the substrate 401 to indicate preferred placement of the array 400, see Fig. 5).
In regards to claim 25, Machon discloses wherein the first strip has an arc shape (Fig. 4A illustrates that the centerline branch of the array 400 may form an arc shape so as to conform to the forehead of the wearer). 
In regards to claim 26, Mahon discloses wherein the second strip positioned to be spaced apart from a nose of a patient when the headgear is worn on a head of the patient (the nasion tab 420 and electrode 418 are spaced apart from the tip of the nose of the user as shown in exemplary Figs. 3-5).
In regards to claim 27, Machon discloses wherein the second strip is attached to the headgear such that a midpoint of the second strip is positioned on a front end portion of the first strip ([0071]: arrow 610 and visual indicator 604 are positioned on a front end of the centerline branch as shown in Fig. 5).
In regards to claim 28, Machon discloses wherein the second strip is attached to the headgear such that a midpoint of the second strip is positioned to be coincident to a central portion of the headgear and is positioned above the nose of the patient and also spaced apart from the nose of the patient when the headgear is positioned on the head of the patient ([0071], the midpoint 604 and midline 610 are positioned to be coincident to a central portion (midline/middle) of the array 400 as shown in Figs. 3-5).
In regards to claim 29, Machon discloses a method for positioning electrodes, the method comprising: 
positioning headgear on a head of a patient so that electrodes attached to the headgear engage the head of the patient when the headgear is on the head of the patient ([0049]: preliminarily placing array 400 on a user’s forehead); the head gear comprising the structures as claimed in claim 1; 
adjusting the headgear based on how the first strip and the second strip appear to adjust the headgear so that the first strip is centered on a top of the head while the second strip is spaced apart from the nose of the patient ([0049]: positioning nasion point 420 so that the lower tip aligns with the patient’s nasion, the electrode 418 aligns with the center of the forehead and positioning the center electrode 408 which is the lower part of the centerline branch of the array 400).
In regards to claim 30, see the rejection of claim 27 above.
In regards to claim 31, see the rejection of claim 28 above.
In regard to claim 33, 35-37, and 40, Machon further discloses wherein the adjusting of the headgear comprises: 
visually inspecting the first strip and the second strip to determine whether the first strip is at a central location of the head of the patient ([0044], [0049], [0069]-[0070]: visually inspecting the position of the electrode 408 to determine whether the electrode 408 (part of the centerline branch) sits on the center top of the forehead directly below the headline as shown in Figs. 3-5; in addition, the electrode 418 and the nasion tab 420 are also visually inspected); 
using an indicator at a midpoint of the second strip to identify that the second strip is centrally positioned adjacent a patient’s head to confirm the strip is centrally positioned on the head of the patient ([0049], [0071]: visual indicator 604 and nasion tab 420 aids in checking whether the tab 420, the electrode 408 of the array 400 are centered with respect to a wearer’s head);
in response to determining that the second strip is off-centered, moving/adjusting the headgear location based on the visual inspection of the first strip and the second strip so that the midpoint moves closer to the central location, the second strip being adjacent a forehead of the patient and being spaced apart from the nose of the patient while the headgear is moved so that the midpoint is closer to the central location ([0049]-[0050], [0071]: the position of the center electrode 408, electrode 418 and nasion tab 420 are readjusted when necessary to ensure that these structures are centered; it is noted that the electrode 418 and nasion tab 420 are adjacent to/next to the forehead of the patient and is spaced apart from the tip of the nose of the wearer when worn by the wearer).
In regards to claim 34, see the rejection of claim 22 above.
In regards to claim 38 and 39, Machon discloses wherein the second strip has an indicator at the midpoint of the second strip to visibly indicate the midpoint at a center of the length of the second strip; wherein the indicator is a visible dot (indicator 604 in Fig. 4 is a visible dot).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Machon as applied to claim 21 or 31, and further in view of McPeck (U.S. PGPub. No. 2010/0274152, see IDS).
In regard to claims 23 and 32, Machon discloses the invention as claimed in claim 21 or 31 and discussed above and a midpoint of the second strip is aligned with a rear end portion of the first strip (the midpoint indicators 604 and 610 align with a midpoint [not shown as a visible indicator] of the rear end portion of the centerline branch in Fig. 5). However, Machon does not disclose a third strip attached to the rear of the headgear as claimed.
McPeck teaches an EEG monitoring headgear comprising a first strip (sagittal section 14 in Fig. 2) and a second strip (a forehead anchor 44 in Fig. 2) similar to that of Machon. Furthermore, McPeck teaches a third strip (neck anchor 54 in Fig. 2) wherein the third strip extends linearly and horizontally from one end to another end in a direction that is perpendicular to a direction at which the first strip extends from the front of the headgear to the rear of the headgear (the neck anchor 53 is perpendicular to the sagittal section 14 in Fig. 7, [0044]-[0045]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the array of Machon and incorporate an extended first strip and a third strips taught by McPeck so that the third strip aids in positioning and anchoring the headgear onto the base of the skull and the back of the neck ([0056]).   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,420,505. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed inventions, both a device for symmetrical placement of electrodes and a method for positioning electrodes, are broader than the device and method of Patent ’505. Therefore, the instant claimed invention is anticipated by the Patent ‘505. 
In regards to claim 21, Patent ‘505 claims a device for symmetrical placement of electrodes comprising headgear, an array of electrodes, a first strip and a second strip (see claim 1). The claimed features in claims 22-28 are claimed in claims 2-8 of Patent ‘505. Similarly, a method for positioning electrodes in the instant independent claim 29 is claimed in claim 9 of Patent ‘505. The claimed features in claim 30-40 are claimed in claims 10-20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        7/11/2022